WALTER, Justice.
Chester Wells who was born in 1898 has appealed from a judgment declaring his two children dependent and neglected. The mother of said children has not appealed. Appellant married the mother of the children on July 12, 1968 at which time she had one child. The youngest child was born May 14, 1970 and the appellant has adopted the older child.
Without detailing the evidence we find from the record that the court was warranted in declaring the children neglected as that term is used in Article 2330 Vernon’s Ann.Civ.St. in that the record establishes that the children were not receiving the proper parental care. We have considered all of appellant’s points and find no merit in them. They are overruled.
The judgment is affirmed.